UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-6033



CHARLES BENNIE HUNT,

                                               Petitioner - Appellant,

          versus


D. SCOTT DODRILL,

                                                Respondent - Appellee.



                               No. 00-6036



CHARLES BENNIE HUNT,

                                               Petitioner - Appellant,

          versus


D. SCOTT DODRILL,

                                                Respondent - Appellee.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-99-414-3-P, CR-88-177-C-P)


Submitted:   August 24, 2000                 Decided:   August 29, 2000
Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Bennie Hunt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Charles Bennie Hunt appeals

from the district court’s orders:    (1) denying relief on his 28

U.S.C.A. § 2241 (West Supp. 2000) motion and (2) denying his Fed.

R. Civ. P. 60(b) motion for reconsideration.    Our review of the

record and the district court’s opinions discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Hunt v. Dodrill, Nos. CA-99-414-3-P; CR-88-177-C-P

(W.D.N.C. Oct. 20, 1999 & Dec. 8, 1999).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 6, 2000, the district court’s records show that it was
entered on the docket sheet on December 8, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                3